 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommerce Concrete Company, Inc.andGeneralDrivers and Helpers,Local No. 823,affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 16-CA-45061June 16, 1972DECISION 'AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn May 8, 1972, Trial Examiner George Turitzissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent, Commerce Concrete Company,Inc.,Miami, Oklahoma, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.IThe instant case was consolidatedby theRegional Director with Case16-RC-5800 in which an election was conducted pursuant to an agreementfor consent election,for the purpose of heanng,ruling, and decision by theTrial Examiner Case 16-RC-5800 has been severedby theTrial Examiner'sOrder from Case 16-CA-4506 andtransferred to the Regional Director forRegion 16 for further processingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TuRITZ, Trial Examiner: Pursuant to anagreement for consent election executed by CommerceConcrete Company, Inc. (herein called Respondent or theCompany), and General Drivers and Helpers, Local No.823, affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(herein called the Union), and approved by the RegionalDirector for Region 16 of the National Labor RelationsBoard (the Board) the Regional Director conducted an1The revised tally of ballots reflected the count after two of the fiveoriginally challenged ballots had been opened and counted pursuant to areport on challenged ballots issued by the Regional Director on Decemberelection on October 22, 1971. A revised tally of ballotsdisclosed' that, of 18 valid votes counted, 9 were cast forand 9 against the Union and there were 3 undeterminedchallenged ballots.On September 24 and November 3, 1971, in Case16-CA-4506, the Union filed chargesagainstRespondent,which were duly served on Respondent on those respectivedates; on November 26, 1971, the General Counsel of theBoard, through the Regional Director, issued a complaintand notice of hearing in said case. Respondent filed itsanswer to the complaint, denying all allegations of unfairlabor practices.On January 4, 1972, the Regional Director issued asupplemental report on challenged ballots, order consoli-dating cases and notice of hearing, in which he made noruling on the merits of the threeremainingchallenges butdirected that Case 16-RC-5800 be consolidated with Case16-CA-4506 for the purpose of hearing, ruling, anddecision by a Trial Examiner. The consolidated hearingwas held before me at Miami, Oklahoma, on January 26and 27, 1972. The General Counsel, the Union, andRespondent were represented at the hearing by counseland they have filed briefs.Upon the entire record and from my observation of thewitnessesImake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT-EMPLOYERRespondent is an Oklahoma corporation having a placeof business at Commerce, Oklahoma, where it is engagedin the processing, sale, and hauling of sand, gravel, minetailings,and asphalt. In the course of its operationsRespondent annually sells and transports goods valued atin excess of $50,000 from its place of business directly tocustomers located in States of the United States other thanOklahoma. I find that Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the National Labor Relations Act, as amended (theAct).II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers and Helpers, Local No. 823, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe principal issues litigated at the hearing were whetherFlaherty and Heatherly were supervisors eligible to vote intheelectionandwhetherRespondent prevented itsemployee, Smith, who was alease-operator, from drivinghis tractor2 and, if so, whether such action constituted aconstructive discriminatory discharge.The representation case involving Respondent's employ-ees came on for formal hearing on September 21, 1971, toresolve an issue raised by Respondent, i.e., whether the15, 1971.2The vehiclewas also referred to as a truck197 NLRB No. 125 COMMERCE CONCRETE COMPANY, INC.659lease-operators hauling for Respondent were employees orindependent contractors. Smith, Noe, and Warren, threelease-operators, were subpoenaed on behalf of the Unionto attend and testify, and they sat at counsel table withLeary, the Union's attorney. Respondent finally concededat that heanng that the lease-operators were employees andentered into the agreement for consent election. Accord-ingly, the three men did not testify. However Sharpenstem,president of Respondent, was present in the heanng roomand saw them with the Union's counsel, and I infer that heconcluded that they favored the Union. I also infer that hesuspected that they had given information to the Unionand to Board agents which would have been helpful to theUnion's position in the representationcaseand adverse tothat of Respondent.Sharpenstein proceeded from the hearing to Respon-dent's plant office, where he arrived about 2:30 or 3:30p.m. Smith's truck was then in the garage for certainrepairs, which had been completed that day. Sharpensteintestified that he had on his desk an invoice charging Smithwith all labor and parts furnished through the precedingday, and that in the normal course the charge tickets forthat day's labor would have come to his desk automaticallyat 5 p.m. that day. However, he telephoned the garage toascertain the additional amount for that day; he said thathe also called the office to find out how much Respondentowed Smith for his services, and he went over to the garageand picked up the day's charge tickets. He explained thatthe reason was that the bill was running too high andSmith, with his truck in the shop so much, was not earningenough to pay.Smith,who by that time had also arrived from theheanng, was summoned to the office. When he came in,Sharpenstein angrily told him that the bill for repairs was$1,400 and that he wanted the money immediately. Smithreplied that Sharpenstein knew he did not have that muchmoney, and he pointed out that he had always paidRespondent out of earnings and had never been requiredto be up to date. Sharpenstein conceded what Respon-dent's past practice had been, but he said he was tired ofcuddling the drivers by financing them only to have themturn around and knife him in the back. He told Smith: "Ihave known facts that you were the ringleader in this unionthing . . . . I am putting a stop to all this right now... .[F]rom now on it is cash on delivery and if you can't pay,why, you can't move that truck." Smith protested thatSharpenstein had the wrong information because he hadhad nothing to do with instigating or starting the Union.He also said that he had a right under their contract tooperate the truck without interference, that he had alwayspaid his bills in the past, and Sharpenstein knew that if hecould not drive he could not get the money to pay this bill.Sharpenstein replied that Smith could not move the truck3My findings as to this conversation are based on Smith's testimony,which I have credited over Sharpenstem's The latter denied telling Smiththat he could not take the truck out without first paying but added. "But Idid tell him, it could be construed that I didn't want the truck to go back outon the road until the bill or some part of it was paid." Respondent'sanswerincludes the following with reference to the September 21 incident ".. .Respondent requested that satisfactory arrangements be made for paymentof said debt before said vehicle was removed from Respondent's premises,which action wasconsistentwith past practices of Respondent and therightsof said Respondent under Oklahoma's Possessory LienStatute"until he paid the bill, and he pointed out that if the repairshad been made in a publicgarage Smithwould have had topay cash or not get the truck, and that was the waySharpenstein was now operating. He advised Smith, if hedid not have the money, to consult a lawyer, and hecommented that if any lawyer or court would say thatSmith did not have to pay, he would give him the truck freeand clear.3Smith left the premises. A day or two later he filed suitfor damages against Sharpenstein and on September 24 theUnion filed the original charge in this case alleging Smith'sconstructive discharge. On November 19, 1971, pursuant totheadvice of its counsel, Respondent offered Smithreinstatement. Smith spoke to Sharpenstein, who offeredhim the alternative of driving his own truck under theoriginal arrangement or driving a company truck. Smithchose the latter. After 1 week he quit for personal reasons.4Sharpenstein testified that no other employee had run upas large an unpaid bill as Smith's. He stated that the reasonhe demanded payment on September 21 was that Smith'searnings were limited, since his tractor was out of serviceso much, and he feared that if Smith took it out he mightcause moredamage and run his bill up to $2,500 or more.He said that the usual amount owed by the lease-operatorswas $200 or $300, or less, and that in the past operatorswho ran too deeply into debt became discouraged and lefthis employ. He stated that he had no rule as to when heconsidered a bill excessive and testified: "In the past wehave had a few forced collections. Not many, but, a few."IV.CONCLUDINGFINDINGS AS TO THEUNFAIR LABOR PRACTICESA.Creating the Impression of SurveillanceBy telling Smith that he had information that Smith wasone of the "instigators of this union thing" Sharpensteincreated the impression that he was secretly probing into theemployees' union activities. This would tend to makeSmith apprehensive that any "instigating" he might chooseto engage in would be found out by Sharpenstein. The factthat such past probing had apparently resulted in hisreceiving inaccurate information did not lessen thetendency of Sharpenstein's remark to chill any desireSmith might have to become a leader, or even engage, inunion activities. I find that by the above remark Respon-dent violated Section 8(a)(1) of the Act. SeePlasticoidCompany,168 NLRB 135, fn. 3.B.Smith's DischargeRespondent contends that it did not prohibit Smith fromremoving his tractor from the garage, but I have found thatSharpenstein did order Smith not to move it without firstSharpenstem also denied indicating in the conversation that Smith'sassociationwith the Union had anythingto do with his calling him in, buthe testified that he remembered nothing specific about the conversation sofar as the discussionof the Unionwas concerned.He also said- "Yes, wetalked aboutit,naturallywe had just beenoverhere[the Hearing Room]and there was some conversation about itI am sure we talked someabouttheUnionand I might have asked him what his part was in it "4The GeneralCounsel conceded that Smith had been offered fullreinstatement and thatany orderissued should not include a provision forhis reinstatement. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDpaying his bill. Smith was not required to put Respondentto the test and risk prosecution for larceny by taking thetractor from Respondent's possession against its expressassertion of a lien for labor.5It isplain that Respondentprevented Smith from moving the tractor and thusprevented him from continuing to perform the servicescalled for under his employment. Since Sharpenstein knewthat the only realistic way for Smith to pay the bill was toperform thoseservices, it isplain that by preventing himfrom moving the tractor Respondent was terminating theemployment relationship and discharging him.Respondent rarely resorted to "forced collections" ofrepair bills.Nevertheless, it suddenly decided that itsformer policy constituted "cuddling" and, with no priorwarning, put a stop to it and confronted Smith with a newcondition of employment-payment by him of a $1,400repair bill-which it knew he could not meet. It may wellbe that at some point Respondent, purely on the basis ofeconomics, would have concluded that the limit had beenreached and that it was necessary to prevent Smith fromusing the tractor without first satisfying the repair bills.Respondent, however, had not explained the coincidence,truly remarkable, that the bills for the repairs in progress atRespondent's garage reached that particular point onSeptember 21, indeed, virtually at the same moment thatSharpenstein saw Smith sitting at the counsel table with theunion attorney. I am convinced by the foregoing alone thatSharpenstein took the action he did in retaliation againstSmith for aiding and favoring the Union. This conclusionis strengthened by Sharpenstein's anger, his accusation thatSmith was the "instigator of this union thing" and thatSharpenstein was being knifed in the back, and for thisreason he was changing Respondent's policy with respectto repair bills. I find that Respondent's termination ofSmith's employment on September 21 was discriminatoryand that Respondent thereby violated Section 8(a)(1) and(3) of the Act.Respondent contends that in any event no violation ofSection 8(a)(4) of the Act can be found in this case becauseSmith did not actually testify or otherwise adversely affectRespondent.However, just as Section 8(a)(4) protectsemployees "in the important developmental stages that fallbetween" the filing of charges and the giving of formaltestimony, cf.N. L. R. B. v. Scrivener, d/b/a AA Electric Co.,404 U.S. 821, it protects them against discrimination forgiving information informally in connection with arepresentation proceeding.While the record does not showwhat Smith actually did in connection with the representa-tionproceeding beyond appearing in response to asubpoena and sitting with counsel, I have found thatSharpenstein suspected that he gave the Union or theBoard information helpful to the Union's position andadverse to Respondent's, and that that was the reasonRespondent discriminated against Smith on September 21.5 1 make no attempt in this Decision to determine the parties' rights ofownership or possession of Smith's tractor under Oklahoma law.Prelimi-nary to Smith's employment he and Sharpenstein executed three documentsrelating to the tractor. (I) a 24-month lease by S & S Materials Company toSmith for a rental of $10,200, the tractor to be used solely in hauling forRespondent,and title to remain in S & S, (2) an option agreement wherebyS & S gave Smith the privilege of purchasing the tractor prior to expirationof the lease for the same sum of $10,200, all rentals paid being applied toAccordingly,I find thatby itsactions on September 21Respondent also violated Section 8(a)(4) of the Act. Cf.N.L.R.B.v.RitchieManufacturing Company,354 F.2d 90,98, enfg.as mod. 147 NLRB 1257.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIfind that the activities of Respondent set forth insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdemng and obstructing commerce and the free flow ofcommerce.VI. THE REMEDYAs I have found that Respondent has engaged in certainunfair labor practices, I recommend that the Board issuethe recommended Order set forth below requiring Respon-dent to cease and desist from said unfair labor practicesand to take certain affirmative action which will effectuatethe policies of the Act.As Respondent offered Smith full reinstatement to hisformer job, which he declined, at the same time acceptingreinstatement to another job, which he has resignedthrough no fault of Respondent, it is unnecessary thatRespondentmake any further offer of reinstatement.However, I recommend that Smith be made whole for anyloss of earnings suffered by reason of the discriminationagainst him during the period from September 21, 1971, tothe date of his reinstatement by Respondent. The amountof backpay shall be a sum of money equal to what hewould have earned during that period, with interestthereon at 6 percent per annum, less his net earningsduring said period, computed in accordance with theBoard's usual practice. SeeF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.VII.THE CHALLENGESA.IntroductionRespondent's operations are carried on from threepoints: a scale and dispatch office, an automotive repairshop located 100 yards from the office, and a screening, orseparating, plant, located on a hill 1 /4 of a mile away.Near the screening plant is an asphalt plant owned andoperated by Arrowhead Asphalt Company, a corporationowned 61 percent by the two Sharpensteins and the rest byone Starks. Sharpenstein, Sr., is in general charge ofRespondent's operations; his principal assistant is VanSandt, the dispatcher. Arrowhead is run by the youngerSharpenstein and Starks.such purchaseprice, and(3) a lease of the tractorby Smithto Respondent,which was to use the tractorexclusivelyfor Respondent's business, theconsideration to Smithto be 75percent of Respondent's gross receipts fromuse of the tractor.The twoSharpenstetns owned75 percentor more of thestock in Respondent,Van Sandi, the dispatcher,owned the rest,and thosethree were the officers and directors S & S was a partnership of the twoSharpensteins,who were father and son. COMMERCE CONCRETE COMPANY, INC.661B.HeatherlyHeatherly, who works principally at the screening plant,was challenged by the Union as a supervisor.Respondent takes tailings left from ore-mine operations,sorts them by screening into approximately five grades orsizes,washes them, and transports them to customers. Thematerial is called chat. The mine tailings are first dumpedinto a large hopper which feeds them onto a series ofelectricallypowered conveyor belts carrying the tailingsthough various sized shake screens to piles of graded chatready for shipment.6 On the way the screened material iswashed to remove sand, grit, dust, and small pieces. Theprincipal human labor involved is the operation of twofront-end loaders,which are, basically,mobile powershovels. These take tailings from the pile left by the mineoperator and dump them into the hopper which feeds theconveyor belts. The front-end loaders also load deliverytrucks with graded chat taken from the several piles at theend of the screening process and, from time to time, movegraded chat from one pile to another-for example, forstockpiling.Heatherly is the person on whom Respondent depends tokeep the screening plant in proper condition and operatingas near 100 percent of the time as possible. He is classifiedby Respondent as a front-end-loader operator. In additionto him one other individual, also classified as a front-end-loader operator, works there, and in busy periods a thirdman isemployed, usually, but not always, on a night shift.At times Sharpenstein comes up to the screening plant, butmost of the time Heatherly is in complete charge. Pursuantto general instructions from Sharpenstein Heatherly tellsthe front-end-loader operator how many tons of aparticular grade of chat to sort, or to increase or decreasethe amount of a particular grade, whether for immediatedelivery or for stockpiling. On occasion he instructs him toshift the sorting from one grade to another. Sometimes, if adispatch order calls for delivery of a grade not then onhand, Heatherly directs the front-end-loader operator tofurnish another grade which is close enough in size to servethe customer's purpose.Heatherlyseesto it that the belts are properly placed andadjusted on the rollers and in good condition, making theadjustments himself or telling the operator what to do.From time to time heleavesthe plant, sometimesto obtainreplacement parts, sometimes to work at the asphalt plant.When he is away, the front-end-loader operator is requiredto see to it that the plant is kept in constant operation. Ifon his return Heatherly finds the plant not in operation, hereprimands the operator.Sometimes,pursuant to instruc-tions from Sharpenstein, Heatherly sends one of Respon-dent's front-end loaders to the asphalt plant, with theoperator, to work there; it is Heatherly who orders theoperator back to the screening plant.Heatherly hired Bingham, a front-end-loader operator.He sent Bingham to see Sharpenstein about filling out thenecessary papers for his tax forms, but Heatherly toldBingham beforehand that he had the job. On one occasionhe told Knight, a truckdnver, that he, Heatherly, was in6The record is not clear as to whether the normal operation consists ofsorting out all standard sizes simultaneously In many, if not all, instancescomplete charge of the screening plant and did not needSharpenstein's permission to hire a man. Heatherly did nottestify.Concluding findings as to HeatherlyEven though SharpensteingivesHeatherly generalinstructions as to the amounts of chat of each grade tohave on hand, he is not there to see to it that hisinstructions are carried out. Nor is he availableto see to itthat the conveyor belts are properly adjusted and that theplant is kept in continuous operation. He depends onHeatherly to see to it that the front-end-loader operatorperforms these functions properly or that he performs themhimself. Heatherly is also the one who is responsible for therepair of the plant, whether by himself or by the front-end-loader operator. It is apparent that Heatherly has to usejudgment and discretion in directing the front-end-loaderoperator in these matters, and I find that he responsiblydirects employees in their work. I also find that Heatherlyhas authority, on behalf of Respondent, to hire employees.I find that Heatherlyis a supervisor ineligibleto vote in theelection.C.FlahertyFlaherty, who worked in the garage or repair shop, waschallenged by the Union as a supervisor. Flaherty is adieselmechanic with 30 years' experience. At one time hebought a repair shop from Sharpenstein and operated it fora period of 1 to 2 years as a public shop on his ownaccount. More recently he worked for Respondent for anhourly wage. He was seriously injured on June 1, 1971, andhas not worked for Respondent or received wages sincethat date. In August or September he appeared occasional-ly at the shop and gave advice on jobs, and he was seen bySmith on the day the hearing opened. Sharpensteintestified that he did not expect Flaherty ever to return towork for Respondent but that on October 22, 1971, thedate of the election, and on September 21, when theconsent election agreement was entered into, he fullyexpected him to return.In addition to Flaherty four, sometimes five, employeesworked in the garage. Respondent's procedure requiredthat the truckdrivers make out reports indicating necessaryrepairs. Sharpenstein had an office at the garage and hetestified that he was there "practically all of the time" andwas garage foreman. According to him the various driversplaced their repair reports on a clipboard outside his office,and the garage employees, Flaherty included, as theycompleted a job, would go to the clipboard and take therepair report next in order and work on it.The employees testified differently. Smith stated thatwhen he was hired, Sharpenstein told him that Flahertywas in charge of the repair shop and that if Smith neededwork on his truck, he should see Flaherty, who would takecare of it and tell him whether and when a job could bedone. He testified that he always had to see Flaherty to askhim if the garage could get round to doing work on histruck, and that Flaherty, without consulting anyone else,the plantis operated so thatonly asingle graders made up at a particulartimeWhile grades generally refer to sizes,some are a mixture of sizes 662DECISIONS OF NATIONALLABOR RELATIONS BOARDtold him when work could or could not be done, and hesaid that Flaherty also told him when he would have to getcertain parts fixed elsewhere before Respondent couldinstall them on the truck. He also testified that he heardSharpenstein tell Flaherty to "get busy and get these trucksout of here and get them operating"; Knight testified thatwhereas Sharpenstein used to summon Flaherty to theoffice to speak to him, he spoke to the other men out on thefloor. Smith and North testified that they gave their repairreports directly to Flaherty. North, Knight, and Binghamtestified that Van Sandt, the dispatcher, instructed them todeliver their reports to Flaherty. As for the clipboard, anumber of the employees testified that they sometimesplaced repair reports on it, but that often it could not befound and they handed the reports to Flaherty. Oneemployee,Noe, testified that he never filled out such areport, and that he merely told Flaherty orally what histroublewas.North, Smith, and Knight testified thatFlaherty told garage employees specifically what to check,what to do, and how to do it. Smith testified that morerecently Sharpenstein has spent more time in the garageoffice, and Knight stated that Sharpenstefn spent no timein the office until recently and that he has been running thegarage only since Flaherty was injured. The employeesagreed that Sharpenstein and Van Sandt both frequentlylooked over trucks to be repaired, discussed work withFlaherty, instructed men how to do work, and told the menwhether to get new parts or repair old ones. Sharpensteindid the necessary computing of charges for parts and otherwork performed in the garage; Flaherty was not sufficient-ly literate to perform that function.Flaherty was paid $3.00 per hour. Two of the othergarage employees received $2.50 per hour and two received$2.00 per hour. Neither Flaherty nor any other garageemployee testified. Two of the garage employees were sonsof Flaherty.Concludingfindings as toFlahertyIdo not credit Sharpenstein's testimony that jobs wereassigned to the garage employees on a mechanical basis,i.e., that an employee who finished one job took the repairreport next in order on the clipboard. While this may havebeen true for the lower paid men doing simple jobs, such astirework and lubrication, I find, on the basis of thetestimony of the employees who testified, that Flahertyassigned repair jobs to the employees. I also find that inassigning jobs he had to take into consideration the needsof the trucks and Respondent's business, and the experi-ence and abilities of the garage employees, and that he hadto exercise judgment and discretion. While Sharpensteinand Van Sandt may also have exercised some supervisoryfunctions in the garage, it was Flaherty who was responsi-ble for the distribution of work among the employees andSharpenstein looked to him to "get these trucks out .. .and . . . operating." I find that Flaherty responsiblydirected the employees and was a supervisor within themeaning of the Act, ineligible to vote in the election.7 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inD.Recommendations as to the ChallengesAs I have found that Smith was discriminatorilydischarged on September 21, 1971, in violation of Section8(a)(3) of the Act, I find that he was eligible to vote in theelection and recommend that the challenge to his ballot beoverruled and his vote counted.As I have found that Heatherly and Flaherty weresupervisors, ineligible to vote in the election, I recommendthat the challenges to their ballots be sustained and theirvotes not counted.Upon the basis of the foregoing findings of fact and onthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Commerce Concrete Company,Inc., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meamng of Section 2(2) of the Act.3.GeneralDriversandHelpers,LocalNo. 823,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meamng of Section 2(5) ofthe Act.4.By discriminatorily terminating the employment ofMelvin E. Smith, Respondent has engaged in unfair laborpractices within the meamng of Section 8(a)(1), (3), and (4)of the Act.5.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin themeaning of Section 8(a)(1) of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 102.25 and102.33(d) of the Rules and Regulations of the NationalLaborRelationsBoard, I hereby issue the followingrecommended:ORDER SEVERING AND TRANSFERRINGCASEIt ishereby recommended that Case 16-RC-5800 besevered from Case 16-CA-4506 and transferred to theRegionalDirector for Region 16 for further processing.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 7ORDERRespondent,Commerce Concrete Company, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees, requiring employees to payrepair bills as a condition of using equipment, or otherwiseSection 102 48 oftheRules and Regulations,automatically become thefindings,conclusions,decision and Orderof the Board, andall objectionsthereto shallbe deemed waived forall purposes. COMMERCE CONCRETE COMPANY, INC.discriminating against employees because they give infor-mation or evidence under the Act, or appear to give formaltestimony under the Act, or because they join or assistLocal 823, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization, or because they engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection.(b)Creating the impression among employees that theCompany has, or is, engaged in surveillance of their unionor other concerted activities.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Melvin E. Smith whole for any loss of earningssuffered as a result of the discrimination against him in themanner described in section V of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents for examination and copying allpayroll records, hauling records, work records, productionrecords, time records, repair records, and all other datanecessary to analyze and compute the backpay required bythis Order.(c)Post at its office and place of business in Miami,Oklahoma, copies of the attached notice marked "Appen-dix."8Copies of the notice, on forms provided by theRegional Director for Region 16, shall, after being signedby a representative of Respondent, be posted immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.98 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board "9 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify saidRegional Director,in wasting,within 20 days fromthe date ofthisOrder,what stepsRespondent has takento comply herewith"APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernment663WE WILL pay Melvin E. Smith for any loss ofearnings suffered as a result of the discriminationwhich the Board has found we practiced against him.WE WILL NOT discharge employees, or require themto pay repair bills before being allowed to use theirequipment, or discriminate against them in any othermanner because they testify before or give informationto, the National Labor Relations Board, or becausetheyjoin or assist Local 823, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization.WE WILL NOT create the impression among ouremployees that we have engaged in surveillance of theirunion or other concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities, exceptinsofar as these rights might be affected by a contractwith the labor organization, if validly made inconformity with Section 8(a)(3) of the National LaborRelations Act, as amended.COMMERCE CONCRETECOMPANY INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Office Building,Room 8-A-24, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334-2921.